             Case 19-11396-MFW          Doc 122     Filed 07/23/19     Page 1 of 1


                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE

In re:                                        : Chapter 11
                                              :
HDR HOLDING, INC., et al.,                    : Case No. 19-11396 (MFW)
                                              :
                       Debtors.               : Jointly Administered

               MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 9010-1 and the attached certification, counsel moves for the admission
pro hac vice of Edmond M. George to represent Cordicate IT (“Cordicate”) in this action.

Dated: July 23, 2019          OBERMAYER REBMANN MAXWELL & HIPPEL LLP

                              By: /s/ Leslie B. Spoltore
                              Leslie B. Spoltore (No. 3605)
                              123 S. Justison Street, Suite 100
                              Wilmington, DE 19801-5364
                              Telephone: (302) 238-6947
                              Email: leslie.spoltore@obermayer.com

         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the Commonwealth of
Pennsylvania and the State of New Jersey and submit to the disciplinary jurisdiction of this Court
for any alleged misconduct which occurs in the preparation or course of this action. I also certify
that I am generally familiar with this Court’s Local Rules and with the Standing Order for District
Court Fund, revised August 31, 2016. I further certify that the annual fee of $25.00 has been paid
to the Clerk of Court for District Court.

Date: July 23, 2019           OBERMAYER REBMANN MAXWELL & HIPPEL LLP

                              By: Edmond M. George
                              Edmond M. George, Esq.
                              1500 Market Street, Suite 3400
                              Philadelphia, PA 19102
                              Telephone: (215) 665-3066
                              Email: edmond.george@obermayer.com

                                  ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.
